Title: From John Adams to George A. Otis, 16 January 1821
From: Adams, John
To: Otis, George A.



dear Sir
Montezillo January 16th. 1821

I thank you for your letters, and for the second–Volume of Botta—And now I have read both Volumes—I should have finished this reading much sooner, had I not been interrupted by business, and by indisposition—I unite with many other Gentlemen in opinion, that the translation has great merit—has raised a monument to your Name, and performed a valuable service to your Country—If the Work should not have a rapid Sale at first, it will be in the language  of Booksellers, good Stock, and will be in demand as long as the American Revolution is an object of Curiosity—It is indeed the most Classical, and methodical; the most particular, and circumstantial; the most entertaining and interesting narration of the American War that I have seen—the result of the whole may be sum’ed up, in the words of Marlborough to Tallard “We committed a hundred faults, and the English an hundred and one.” Yet I cannot agree with the Author when he represents the American Cause so often in dangerous and desperate circumstances, particularly the British project of opening a Communication between Quebeck and New York—by means of the Lakes and Rivers, always appeared to me one of the results weakest of all their plans—It would have required the whole British Army in America, with all their Allies, Black, White and Red, to have established Posts upon that long line—that could have defended themselves for any length of time.—Their guards and Sentinel Parties, and Convoys would have been surrounded Captured or Slaughtered in detail—And after all they could not have cut off the Communication between the Northern and middle States—
Accept my best thanks for your Communications on this subject—and believe / me to be your friend, / and humble Servant
J Adams